Exhibit 10.1

 

EXECUTION COPY

 

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Third Amended and Restated Employment Agreement (the “Agreement”) is
entered into on May 6, 2016, and effective as of July 1, 2016 (the “Effective
Date”), by and between William A. (“Kip”) Tindell, III (the “Chairman”) and The
Container Store Group, Inc. (formerly known as TCS Holdings, Inc.), a Delaware
corporation (“Parent”), and any of its subsidiaries and affiliates as may employ
the Chairman from time to time (collectively, and together with any successor
thereto, the “Company”).

 

RECITALS

 

WHEREAS, the Company and the Chairman are currently parties to that certain
Second Amended and Restated Employment Agreement, dated as of September 13, 2013
(the “Prior Agreement”);

 

WHEREAS, the Company desires to assure itself of the continued services of the
Chairman by engaging the Chairman to perform services on the terms and subject
to the conditions set out in this Agreement;

 

WHEREAS, the Chairman desires to provide services to the Company on the terms
and subject to the conditions set out in this Agreement; and

 

WHEREAS, the Company and the Chairman desire to enter into this Agreement and
this Agreement shall supersede the Prior Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

ARTICLE I.
DEFINED TERMS

 

1.1                               Previously Defined Terms.  As used herein,
each term defined in the first paragraph and recitals of this Agreement shall
have the meaning set forth above.

 

1.2                               Definitions.  As used herein, the following
terms shall have the following respective meanings:

 

(a)                                 “Affiliate” means, with respect to any
Person, any other Person directly or indirectly controlling, controlled by, or
under common control with, such Person. As used in the preceding sentence,
“control” has the meaning given such term under Rule 405 of the Securities Act
of 1933, as amended.

 

(b)                                 “Annual Base Salary” has the meaning set
forth in Section 3.1.

 

(c)                                  “Annual Bonus” has the meaning set forth in
Section 3.2.

 

--------------------------------------------------------------------------------


 

(d)                                 “Board” means the Board of Directors of the
Parent.

 

(e)                                  The Company shall have “Cause” to terminate
the Chairman’s employment hereunder upon the occurrence of any one or more of
the following events:  (i) a material breach by the Chairman of any material
provision of this Agreement which is not corrected by the Chairman within thirty
(30) days after receipt of written notice from the Company specifying such
breach, to the extent such breach is capable of cure; (ii) the Chairman’s
conviction of, or entry by the Chairman of a guilty or nolo contendere plea to,
the commission of a felony or a crime involving moral turpitude, other than
vicarious liability or traffic violations; (iii) the Chairman’s intentional
breach of Company policies constituting theft or embezzlement from the Company
or any of its customers or suppliers; or (iv) the Chairman’s gross neglect or
intentional misconduct in connection with the performance of any material
portion of the Chairman’s duties (which, in the case of the Chairman’s gross
neglect, is not corrected by the Chairman within thirty (30) days after receipt
of written notice from the Company specifying such neglect, to the extent that
such neglect is capable of cure).

 

(f)                                   “Compensation Committee” means the
Compensation Committee of the Board.

 

(g)                                  “Competitive Business” has the meaning set
forth in Section 6.1.

 

(h)                                 “Continuation Period” has the meaning set
forth in Section 5.2.

 

(i)                                     “Date of Termination” means: (i) if the
Chairman’s employment is terminated by his death, the date of his death; (ii) if
the Chairman’s employment is terminated pursuant to Sections 4.1(b)—(f), either
the date indicated in the Notice of Termination or the date specified by the
Company pursuant to Section 4.2, whichever is earlier; or (iii) if the
Chairman’s employment is terminated due to the expiration of the Term under
Section 2.2, the date of expiration of the Term.

 

(j)                                    “Disability” means the Chairman’s
incapacity to perform the essential duties of his position for any six
(6) months (whether or not consecutive) during any twelve (12) month period due
to the Chairman’s physical or mental illness, as determined by a physician
mutually acceptable to, and agreed to in good faith by, a majority of the Board
and the Chairman.

 

(k)                                 “Fiscal Year” means the fiscal year of the
Company, as in effect from time to time.

 

(l)                                     The Chairman shall have “Good Reason” to
resign from his employment hereunder upon the occurrence of any one or more of
the following events without his prior written consent:  (i) an adverse change
in the Chairman’s title or reporting line or the Chairman’s material duties,
authorities or responsibilities; (ii) the assignment to the Chairman of duties
materially inconsistent with his position; (iii) a material breach by the
Company of any material provision of this Agreement; (iv) a reduction of the
Chairman’s Annual Base Salary or benefits hereunder or Annual Bonus opportunity;
(v) failure of the Company to pay any portion of the Annual Base Salary or
Annual Bonus otherwise payable to the Chairman or to provide the benefits set
forth in Section 3.4; or (vi) the Company’s requiring the Chairman to be
headquartered at any office or location more than fifty (50) miles from Coppell,
Texas, except

 

2

--------------------------------------------------------------------------------


 

for required travel on the Company’s business to an extent substantially
consistent with the Chairman’s present business travel obligations; provided,
however, that notwithstanding any of the foregoing the Chairman may not resign
from his employment for Good Reason unless: (A) the Chairman provides the
Company with at least sixty (60) days prior written Notice of Termination of his
intent to resign for Good Reason and (B) the Company has not corrected the
circumstances constituting Good Reason prior to the Date of Termination
specified in the Notice of Termination; provided that such Notice of Termination
may not be given later than ninety (90) days after the initial occurrence of the
event constituting Good Reason.

 

(m)                             “Health Gross-Up Payment” means an additional
amount equal to the federal, state and local income and payroll taxes that the
Chairman incurs on each monthly Health Payment.

 

(n)                                 “Health Payment” means the monthly premium
amount paid by the Chairman pursuant to Section 5.2.

 

(o)                                 “Notice of Termination” has the meaning set
forth in Section 4.2.

 

(p)                                 “Performance Target” has the meaning set
forth in Section 3.2.

 

(q)                                 “Person” means an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, governmental authority or
other entity of whatever nature.

 

(r)                                    “Proprietary Information” has the meaning
set forth in Section 7.1.

 

(s)                                   “Restricted Period” has the meaning set
forth in Section 6.1.

 

(t)                                    “Section 409A” means Section 409A of the
United States Internal Revenue Code of 1986, as amended, and the Department of
Treasury regulations and other interpretive guidance issued with respect
thereto.

 

(u)                                 “Term” has the meaning set forth in
Section 2.2.

 

ARTICLE II.
EMPLOYMENT

 

2.1                               Employment and Directorship of Chairman. 
During the Term, the Chairman shall be an employee of the Company, a director on
the Board and chairman of the Board.

 

2.2                               Term.  The term of employment under this
Agreement (the “Term”) shall be for the period beginning on the Effective Date
and ending on the date of the annual meeting of the  Company’s shareholders in
2019, unless earlier terminated as provided in Section 4.1.

 

2.3                             Position and Duties.  The Chairman shall serve
as the Company’s Chairman with such responsibilities, duties and authority as
may from time to time be agreed upon between the Chairman and the Board.  The
Chairman shall remain on the board of directors of Elfa International AB for so
long as he is on the Board.  The Chairman’s duties, responsibilities and

 

3

--------------------------------------------------------------------------------


 

authority may include services for one or more other subsidiaries or Affiliates
of the Company.  The Chairman shall report directly to the Board.  The Chairman
agrees to observe and comply with the Company’s rules and policies, as the same
may be adopted and amended from time to time. The Chairman shall be entitled to
serve on civic, charitable, educational, religious and/or not-for-profit boards
to the extent such activities do not materially interfere with the performance
of the Chairman’s duties and responsibilities hereunder and subject to
Article VI.

 

ARTICLE III.
COMPENSATION AND RELATED MATTERS

 

3.1                               Annual Base Salary.  In Fiscal Year 2016, the
Chairman shall receive an annual base salary (the “Annual Base Salary”) at the
rate of $675,000 per annum.  Thereafter during the Term, the Annual Base Salary
shall be $350,000 per annum.  The Annual Base Salary shall be paid in accordance
with the customary payroll practices of the Company.

 

3.2                             Annual Bonus.  With respect to the Company’s
2016 Fiscal Year, the Chairman shall be eligible to receive an annual cash bonus
(the “Annual Bonus”) based upon Company annual EBITDA and/or other financial and
non-financial performance targets (the “Performance Targets”), established by
the Board; provided that if any such Performance Target is based on Company
annual EBITDA, EBITDA shall be determined in the same manner, and with the same
adjustments, as Consolidated EBITDA (as defined in the Credit Agreement, entered
into as of April 6, 2012, among the Company, the Guarantors (as defined therein)
party thereto, the Lenders (as defined therein), JPMorgan Chase Bank, N.A., and
the other parties thereto, as amended from time to time (the “Credit
Agreement”)), is determined for purposes of the Credit Agreement.  With respect
to Fiscal Year 2016, the Performance Targets for the Annual Bonus shall be total
consolidated annual sales (25%), Company consolidated adjusted annual EBITDA
(50%) and adjusted annual EBITDA determined on a store-by-store basis for stores
that have been open for at least 12 months as of April 1, 2016 (25%), subject to
the scale previously agreed between the parties hereto.  The target Annual Bonus
shall be 20% of the Annual Base Salary and the maximum Annual Bonus shall be 40%
of the Annual Base Salary.  The amount of the Annual Bonus shall be based upon
the Company’s attainment of the Performance Targets, as determined by the Board
(or any authorized committee of the Board).   If the percentile level of
achievement of a Performance Target is between two levels, the amount earned
shall be determined on the basis of a straight-line interpolation between such
levels. Each such Annual Bonus shall be payable within thirty (30) days
following the completion of the audited financials for the Fiscal Year to which
such Annual Bonus relates, but in any event within the period required by
Section 409A such that it qualifies as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Department of Treasury Regulations.
 Notwithstanding the foregoing, except as set forth in Article V, no bonus shall
be payable with respect to any Fiscal Year unless the Chairman remains
continuously employed with the Company during the period beginning on the
Effective Date and ending on the last day of such Fiscal Year.  To the extent
that the Company becomes subject to Section 162(m) of the Code (and all
applicable post-initial public offering transition periods have expired with
respect to applicable Company plans), the Annual Bonus for any applicable Fiscal
Year will be payable pursuant to a “qualified performance-based compensation”
bonus plan that has been approved by the stockholders of the Company in
accordance with the provisions for such approval under Section 162(m) of the
Code and the regulations promulgated thereunder, and on the basis of the
Chairman’s or the Company’s

 

4

--------------------------------------------------------------------------------


 

attainment of objective financial or other operating criteria established by the
Compensation Committee in its sole good faith discretion and in accordance with
Section 162(m) of the Code and the regulations promulgated thereunder.  The
Chairman shall not be eligible to receive any annual cash bonus in the Company’s
2017 or 2018 Fiscal Year.

 

3.3                               Annual Equity-based Compensation.  During the
Term, the Company shall grant to the Chairman one or more equity-based awards in
the same amount and on the same general terms and conditions as provided
generally to non-employee directors in the Non-Employee Director Compensation
Policy (or any successor thereto) as in effect from time to time (the
“Non-Employee Director Compensation Policy”) or as otherwise are granted
generally to the Company’s non-employee directors.

 

3.4                               Benefits.  During the Term, the Chairman shall
be entitled to the following benefits: (a) participation in the Company’s
employee health and welfare benefit plans and programs and arrangements which
are applicable to the Company’s senior executives as may be adopted by the
Company from time to time, subject to the terms and conditions of the applicable
employee benefit plan, program or arrangement, and (b) indemnification and/or
directors and officers liability insurance coverage insuring the Chairman
against insurable events which occur while the Chairman is a director or
executive officer of the Company, on terms and conditions that are comparable to
those then provided to other current or former directors or executive officers
of the Company.

 

3.5                                   Vacation and Holidays.  During the Term,
the Chairman shall be entitled to paid vacation and holidays in accordance with
the Company’s policies applicable to senior executives of the Company, provided
that the Chairman shall be entitled to paid vacation of no less than four
(4) weeks for each full Fiscal Year during the Term.  Any vacation shall be
taken at the reasonable and mutual convenience of the Company and the Chairman.

 

3.6                               Expenses.  During the Term, the Company shall
reimburse the Chairman for all reasonable travel and other business expenses
incurred by him in the performance of his duties to the Company in accordance
with the Company’s expense reimbursement policy.

 

ARTICLE IV.
TERMINATION

 

4.1                               Circumstances.  During the Term, the
Chairman’s employment hereunder may be terminated by the Company or the
Chairman, as applicable, without any breach of this Agreement only under the
following circumstances:

 

(a)                                 Death.  The Chairman’s employment hereunder
shall terminate upon his death.

 

(b)                                 Disability.  If the Chairman has incurred a
Disability, the Company may terminate the Chairman’s employment due thereto.

 

(c)                                  Termination for Cause.  The Company may
terminate the Chairman’s employment for Cause.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Termination without Cause.  The Company may
terminate the Chairman’s employment without Cause.

 

(e)                                  Resignation for Good Reason.  The Chairman
may resign from his employment for Good Reason.

 

(f)                                   Resignation without Good Reason.  The
Chairman may resign from his employment without Good Reason.

 

4.2                               Notice of Termination.  Any termination of the
Chairman’s employment by the Company or by the Chairman pursuant to Section 4.1
(other than termination due to death pursuant to Section 4.1(a)) shall be
communicated by a written notice to the other party hereto.  Such written notice
(a “Notice of Termination”) shall: (a) indicate the specific termination
provision in this Agreement relied upon; and (b) specify a Date of Termination
which, (i) if submitted by the Chairman, shall be at least sixty (60) days, but
no more than six (6) months, following the date of such notice and (ii) if
submitted by the Company in connection with a termination of employment by the
Company without Cause, shall be at least thirty (30) days following the date of
such notice. Notwithstanding the foregoing, the Company may, in its sole
discretion, change the Chairman’s proposed Date of Termination to any date
following the Company’s receipt of the Chairman’s Notice of Termination and
prior to the date specified in such Notice of Termination.  A Notice of
Termination submitted by the Company in connection with a termination of
employment by the Company for Cause may provide for a Date of Termination on the
date the Chairman receives the Notice of Termination, or any date thereafter
chosen by the Company in its sole discretion; provided that, notwithstanding the
foregoing, any Notice of Termination submitted by the Company in connection with
a termination of the Chairman’s employment for Cause within the meaning of
Section 1.2(e)(i) (due to the Chairman’s material breach of any material
provision of this Agreement) or Section 1.2(e)(iv) (due to the Chairman’s gross
neglect in connection with the performance of any material portion of the
Chairman’s duties) shall indicate a Date of Termination that is at least thirty
(30) days following the date of such notice, provided that such breach is
capable of cure.  The failure by the Company or the Chairman to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause, Good Reason or Disability shall not waive any right of the Company or the
Chairman hereunder or preclude the Company or the Chairman from asserting such
fact or circumstance in enforcing the Company’s or the Chairman’s rights
hereunder; provided that a Notice of Termination submitted by the Chairman of
his intent to resign for Good Reason may not be given later than 90 days after
the initial occurrence of the event constituting Good Reason.

 

4.3                               Company Obligations upon Termination.  Upon
termination of the Chairman’s employment, the Chairman (or, in the event of the
Chairman’s death, such person as the Chairman shall designate prior to the
Chairman’s death in a written notice to the Company or, if no such person is
designated, the Chairman’s estate) shall be entitled to receive: (a) any amount
of the Annual Base Salary through the Date of Termination not theretofore paid;
(b) any reimbursement of expenses incurred through the Date of Termination owing
to the Chairman under Section 3.6; (c) any accrued but unused vacation pay owed
to the Chairman pursuant to Section 3.5; and (d) any amount arising from the
Chairman’s participation in, or benefits under, any employee benefit plans,
programs or arrangements under Section 3.4, which amounts shall

 

6

--------------------------------------------------------------------------------


 

be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements (including, if applicable, any death
benefits).   Any equity-based awards the Chairman holds on the Date of
Termination shall be paid at the times provided in the applicable plan or award
agreement.  Except as otherwise set forth in Sections 5.1 and 5.2 below, the
payments and benefits described in this Section 4.3 shall be the only payments
and benefits payable in the event of the Chairman’s termination of employment
for any reason (other than, for the avoidance of doubt, any payments or benefits
to which the Chairman is entitled by virtue of his being a stockholder of the
Company).  The amounts in subsections (a)-(c) above shall be paid within sixty
(60) days after the Date of Termination or, if earlier, on or before the time
required by law, but in any event within the period required by Section 409A
such that it qualifies as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Department of Treasury Regulations.

 

4.4                               Effect of Termination on Board Service.  If
the Chairman’s employment is terminated pursuant to Section 4.1(c), the Chairman
shall resign from the Board.  If the Chairman’s employment is terminated for any
other reason, the Chairman shall resign from the Board if requested by the
Board.

 

ARTICLE V.
SEVERANCE PAYMENTS

 

5.1                             Termination due to Death.  If the Chairman’s
employment is terminated pursuant to Section 4.1(a) due to the Chairman’s death,
then, notwithstanding the penultimate sentence of Section 3.2, in addition to
the amounts set forth in Section 4.3, (a) all unvested equity awards held by the
Chairman immediately prior to the Date of Termination shall, be treated as
provided in the Non-Employee Director Compensation Policy, and (b) the Company
shall pay to the Chairman (or to such person as the Chairman shall designate
prior to the Chairman’s death in a written notice to the Company or, if no such
person is designated, the Chairman’s estate) a prorated amount of the Annual
Bonus for the Fiscal Year in which the Date of Termination occurs that the
Chairman would have received to the extent he remained employed through the end
of the Fiscal Year in which the Date of Termination occurred based on the
Company’s actual attainment of the applicable Performance Targets (prorated
based on the number days that the Chairman is employed by the Company during the
Fiscal Year in which the Date of Termination occurs), payable at the same time
such Annual Bonus would have been paid had the Chairman remained employed
through the end of the Fiscal Year in which the Date of Termination occurs but
in any event within the period required by Section 409A such that it qualifies
as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of the Department
of Treasury Regulations (but in no event earlier than January 1, or later than
December 31, of the calendar year immediately following the calendar year in
which the Date of Termination occurs).

 

7

--------------------------------------------------------------------------------


 

5.2                               Termination without Cause; Resignation for
Good Reason; Due to Disability. If (a) the Chairman’s employment is terminated
by the Company without Cause pursuant to Section 4.1(d) or due to Disability
pursuant to Section 4.1(b), or (b) the Chairman resigns from his employment for
Good Reason pursuant to Section 4.1(e), then in addition to the amounts set
forth in Section 4.3, (i) the Company shall pay the Chairman an amount equal to
the Annual Base Salary as in effect immediately prior to the Date of Termination
(but prior to any reduction that constitutes Good Reason), payable in equal
installments in accordance with the Company’s payroll practices (disregarding,
however, any past or future changes in the Company’s payroll practices that
would result in an impermissible change in the timing of payments under this
provision for purposes of Section 409A), during the one (1)-year period
beginning on the first payroll date that follows the thirtieth (30th) day
following the Date of Termination, (ii) all unvested equity awards held by the
Chairman immediately prior to the Date of Termination shall be treated as
provided in the Non-Employee Director Compensation Policy, and (iii) during the
two (2)-year period beginning on the Date of Termination (such period, the
“Continuation Period”), the Chairman and his eligible dependents, if applicable,
shall be entitled to continued participation in the Company’s medical, health,
disability and similar welfare benefit plans in which he and his eligible
dependents, if applicable, were participating on the Date of Termination at the
Company’s sole expense; provided that if such continued participation is not
permitted under such plans, the Company shall provide to the Chairman and his
eligible dependents, if applicable, substantially similar benefits during the
Continuation Period; provided, further, that in order to receive such continued
coverage, the Chairman shall be required to pay to the Company at the same time
that premium payments are due for the month an amount equal to the full monthly
premium payments required for such coverage. The Company shall reimburse to the
Chairman monthly the Health Payment no later than the next payroll date of the
Company that occurs after the date the premium for the month is paid by the
Chairman.  In addition, on each date on which the monthly Health Payments are
made, the Company shall pay to the Chairman the Health Gross-Up Payment.  The
COBRA health continuation period under Section 4980B of the Code shall run
concurrently with the period of continued health coverage following the
termination date.  The Health Payment paid to the Chairman during the period of
time during which the Chairman would be entitled to continuation coverage under
the Company’s group health plan under COBRA is intended to qualify for the
exception from deferred compensation as a medical benefit provided in accordance
with the requirements of Section 1.409A-1(b)(9)(v)(B) of the Department of
Treasury Regulations.  The Health Payment and the Health Gross-up Payment shall
be reimbursed to the Chairman in a manner that complies with the requirements of
Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations.  If the
Chairman dies after the Chairman becomes entitled to any payments pursuant to
Section 4.3 or this Section 5.2, any remaining unpaid amounts shall be paid, at
the time and in the manner such payments otherwise would have been paid to the
Chairman, to such person as the Chairman shall designate in a written notice to
the Company (or, if no such person is designated, to his estate)

 

5.3                               Section 409A.  Notwithstanding any provision
to the contrary in this Agreement, no cash payments or other benefits described
in Section 5.2 will be paid or made available to the Chairman unless the
Chairman’s termination of employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations, and unless, on or prior to the thirtieth (30th) day following the
Date of Termination, (a) the Chairman shall have executed a waiver and release
of claims in the form attached as Exhibit A hereto, and (b) such release shall
not have been revoked by the Chairman

 

8

--------------------------------------------------------------------------------


 

prior to such thirtieth (30th) day.  Notwithstanding any provision to the
contrary in this Agreement, if the Chairman is deemed at the time of his
separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the termination benefits to which the Chairman is entitled under this
Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, then such portion of the Chairman’s
termination benefits shall not be provided to the Chairman prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of the
Chairman’s “separation from service” with the Company (as such term is defined
in the Department of Treasury Regulations issued under Section 409A of the Code)
or (ii) the date of the Chairman’s death.  Upon the expiration of the applicable
deferral period under Section 409A(a)(2)(B)(i) of the Code, all payments
deferred pursuant to Section 5.2 shall be paid in a lump sum to the Chairman,
and any remaining payments due under this Agreement shall be paid as otherwise
provided herein.  For the avoidance of doubt, no payments or benefits shall be
payable under Section 5.2 in the event of the Chairman’s termination of
employment due to expiration of the Term under Section 2.2.

 

5.4                               Survival.  The expiration or termination of
the Term shall not impair the rights or obligations of any party hereto that
shall have accrued prior to such expiration or termination.

 

ARTICLE VI.
NON-COMPETITION; NON-SOLICITATION

 

6.1                               Non-Competition Obligation.  The Chairman
shall not, at any time during the period commencing on the Effective Date and
ending on the second (2nd) anniversary of the Date of Termination (the
“Restricted Period”), directly or indirectly, enter the employ of, or render any
services to, any Person engaged in any business in North America or anywhere in
the world in which the Company conducts business as of the Date of Termination
(a) which derives more than fifteen percent (15%) of its consolidated revenues
from the marketing or distribution of products sold by the Company, (b) which
participates in the manufacturing or design of modular or component shelving or
drawer systems or other material products of Elfa Group AB and its subsidiaries,
or (c) which, as of the Date of Termination, the Board (including any committee
thereof) or senior management of the Company has taken active steps to engage in
or acquire (any such business, a “Competitive Business”); and the Chairman shall
not become interested in any such Competitive Business, directly or indirectly,
as an individual, partner, shareholder, director, officer, principal, agent,
employee, trustee, consultant, or in any other relationship or capacity;
provided, however, that nothing contained in this Section 6.1 shall be deemed to
prohibit the Chairman from working for another retail organization, provided
that the Chairman is not engaged in any aspect of the business of such retail
organization (including, but not limited to, starting any division or other
segment of such retail organization in a Competitive Business), whether in a
supervisory, consultative or other capacity, relating to a Competitive
Business.  For the avoidance of doubt, the Chairman’s position as a senior
executive officer of a retail organization, of which a Competitive Business is
an immaterial aspect of its general retail business, shall not be prohibited by,
or constitute a violation of, the terms of this Section 6.1; provided that the
Chairman does not participate in any day-to-day operations or in any strategic
or other decisions relating to the conduct of such retail organization as it
relates to a Competitive Business and, to the extent necessary, has delegated
such responsibilities to other management personnel of such retail
organization.  It is expressly agreed that nothing contained in this Section

 

9

--------------------------------------------------------------------------------


 

6.1 shall be deemed to prohibit the Chairman from acquiring, solely as an
investment, up to five percent (5%) of the outstanding shares of capital stock
of any public corporation or working for a retail organization, provided that
the Chairman is not, directly or indirectly, engaged in a business relating to a
Competitive Business.

 

6.2                               Non-Solicitation Obligation.  The Chairman
shall not, at any time during the Restricted Period, for his benefit or for the
benefit of any other Person, solicit the employment or services of, or hire (or
cause any Person to so solicit or hire), any person who upon the termination of
the Chairman’s employment hereunder, or within twelve (12) months prior thereto,
was (a) employed by the Company or (b) a consultant to the Company. The
restrictions in this Section 6.2 shall not apply to (i) general solicitations
that are not specifically directed to employees of or consultants to the
Company, (ii) at the request of a former employee, serving as an employment
reference for such former employee, (iii) solicitations or hirings of former
employees of the Company whose employment was terminated by the Company without
“Cause” or who terminated their employment for “Good Reason” (as such terms are
defined in the applicable employment agreement or, in the absence of such an
agreement, as determined by a majority of the Board in its good faith
discretion), (iv) except as would constitute a breach of the covenants in
Section 6.1, the solicitation or hiring of Melissa Reiff following her
termination of employment by the Company without “Cause” or by her for “Good
Reason” (as such terms are defined in Melissa Reiff’s employment agreement), or
(v) except as would constitute a breach of the covenants in Section 6.1, the
solicitation or hiring of Sharon Tindell following her termination of employment
by the Company for any reason.

 

6.3                               Definition.  As used in this Article VI, the
term “Company” shall include the Company (as defined in the preamble hereof) and
any of its direct or indirect subsidiaries.

 

6.4                               Amendment.  The provisions contained in
Sections 6.1 and 6.2 may be altered and/or waived only with the prior written
consent of a majority of the Board or the Compensation Committee.

 

ARTICLE VII.
NONDISCLOSURE OF PROPRIETARY INFORMATION

 

7.1                               Nondisclosure.  Except as required in the
faithful performance of the Chairman’s duties hereunder or pursuant to
Section 7.3, the Chairman shall, during the Term and after the Date of
Termination, maintain in confidence and shall not directly or indirectly, use,
disseminate, disclose or publish, or use for his benefit or the benefit of any
Person, any confidential or proprietary information or trade secrets of or
relating to the Company, including, without limitation, information with respect
to the Company’s operations, processes, protocols, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment (“Proprietary Information”), or deliver to any Person any
document, record, notebook, computer program or similar repository of or
containing any such Proprietary Information.  The Chairman’s obligation to
maintain and not use, disseminate, disclose or publish, or use for his benefit
or the benefit of any Person any Proprietary Information after the Date of
Termination shall continue so long as such Proprietary Information is not, or
has not by legitimate means become, generally known

 

10

--------------------------------------------------------------------------------


 

and in the public domain (other than by means of the Chairman’s direct or
indirect disclosure of such Proprietary Information) and continues to be
maintained as Proprietary Information by the Company.  The parties hereby
stipulate and agree that as between them, the Proprietary Information identified
herein is important, material and affects the successful conduct of the
businesses of the Company (and any successor or assignee of the Company). 
Notwithstanding anything herein to the contrary, during the Term and following
the Date of Termination, each of the Chairman and the Company shall retain the
right to use the seven “Foundation Principles” described in the Company’s news
release, dated as of January 10, 2005 (with “Communication Is Leadership” having
been added in 2008), without payment of royalties or other consideration, and
nothing in this Agreement shall have any effect on the ownership of such
Foundation Principles as of the Effective Date.

 

7.2                               Return of Proprietary Information.  Upon
termination of the Chairman’s employment with the Company for any reason, the
Chairman shall promptly deliver to the Company all Proprietary Information in
the Chairman’s possession, including without limitation all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, marketing strategies, products or processes. 
Notwithstanding anything to the contrary in this Section 7.2 or in Section 7.1,
the Executive shall be entitled to retain and disclose to the Executive’s
counsel, financial or other professional advisors and to the Executive’s
immediate family (provided that such advisors and family members agree to the
restrictions in Section 7.1 with respect to such information): (a) information
showing the Executive’s equity awards or other compensation or relating to
expense reimbursements, (b) copies of employee benefit and compensation plans,
programs, agreements and other arrangements of the Company in which the
Executive was a participant or covered and (c) compensation information that the
Executive reasonably believes the Executive requires for the Executive’s
personal tax preparation.

 

7.3                               Response to Legal Process; Contents of Book. 
Notwithstanding Section 7.1, (a) the Chairman may respond to a lawful and valid
subpoena or other legal process relating to the Company or its business or
operations; provided that the Chairman shall: (i) give the Company the earliest
possible notice thereof; (ii) as far in advance of the return date as possible,
at the Company’s sole cost and expense, make available to the Company and its
counsel the documents and other information sought; and (iii) at the Company’s
sole cost and expense, assist such counsel in resisting or otherwise responding
to such process, (b) the Chairman’s reporting of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any other
whistleblower protection provisions of state or federal law or regulation shall
not violate or constitute a breach of this Agreement, and (c) the disclosure of
information, including Proprietary Information, in the Book (as defined in the
Indemnification and Hold Harmless Agreement by and between Parent and Kip
Tindell, dated as of June 13, 2012) authored by Kip Tindell shall not violate or
constitute a breach of this Agreement.

 

11

--------------------------------------------------------------------------------


 

7.4                               Non-Disparagement.

 

(a)                                 The Chairman agrees not to disparage the
Company, any of its products or practices, or any of its directors, officers,
agents, representatives, members or Affiliates, either orally or in writing, at
any time; provided that the Chairman may confer in confidence with his legal
representatives and make truthful statements as required by law.

 

(b)                                 The Company agrees to instruct the members
of the Board and the executive officers of the Company not to disparage the
Chairman, either orally or in writing, at any time; provided that the Company
may confer in confidence with its legal representatives and make truthful
statements as required by law.

 

7.5                               As used in this Article VII, the term
“Company” shall include the Company (as defined in the preamble hereof), its
parent, related entities, and any of its direct or indirect subsidiaries.

 

ARTICLE VIII.
REMEDIES

 

8.1                               Acknowledgement; Blue Pencil.  The Chairman
acknowledges and agrees that the benefits and payments provided under this
Agreement represent adequate consideration for the Chairman’s agreement to be
bound by the restrictive covenants set forth in Articles VI and VII, and that
the Chairman’s agreement to be bound by such restrictive covenants is a material
inducement to the Company’s entering into this Agreement.  In the event,
however, that any restrictive covenant set forth in Articles VI or VII shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it is the
intention of the Chairman and Company that it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, and/or over the
maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

8.2                               Injunctive Relief.  The Chairman acknowledges
and agrees that a breach of the covenants contained in Articles VI or VII will
cause irreparable damage to Company and its goodwill, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any such breach will be inadequate.  Accordingly, the Chairman agrees that in
the event of a breach of any of the covenants contained in Articles VI or VII,
in addition to any other remedy which may be available at law or in equity, the
Company will be entitled to specific performance and injunctive relief with any
requirement to post a bond.  The Company acknowledges and agrees that a breach
of the covenants contained in Section 7.4(b) will cause irreparable damage to
the Chairman, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, the Company agrees that in the event of a breach of any of the
covenants contained in Section 7.4(b), in addition to any other remedy which may
be available at law or in equity, the Chairman will be entitled to specific
performance and injunctive relief without any requirement to post a bond.

 

12

--------------------------------------------------------------------------------


 

ARTICLE IX.
MISCELLANEOUS

 

9.1                               Assignment.  The Company may assign its rights
and obligations under this Agreement to any entity, including any successor to
all or substantially all the assets of the Company, by merger or otherwise.  The
Chairman may not assign his rights or obligations under this Agreement to any
individual or entity.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Chairman and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.

 

9.2                               Governing Law.  This Agreement shall be
governed, construed, interpreted and enforced in accordance with the substantive
laws of the State of New York, without reference to the principles of conflicts
of law of New York or any other jurisdiction, and where applicable, the laws of
the United States.

 

9.3                               Notices.  Any notice, request, claim, demand,
document and other communication hereunder to any party shall be effective upon
receipt (or refusal of receipt) and shall be in writing and delivered personally
or sent by telex, telecopy, or certified or registered mail, postage prepaid, as
follows:

 

(a)                                 If to the Company:

 

The Container Store Group, Inc.

500 Freeport Parkway

Coppell, TX 75019

ATTN:  General Counsel

 

with a copy to:

 

Latham & Watkins LLP

885 Third Avenue

Suite 1000

New York, NY 10022

ATTN:  Howard Sobel; Bradd Williamson

 

(b)                                 If to the Chairman, to the address set forth
in the Company’s records

 

or at any other address as any party shall have specified by notice in writing
to the other party.

 

9.4                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same agreement.

 

9.5                               Entire Agreement.  As of the Effective Date,
the terms of this Agreement and the other agreements and instruments
contemplated hereby or referred to herein are intended by the parties to be the
final expression of their agreement with respect to the employment of the

 

13

--------------------------------------------------------------------------------


 

Chairman by the Company and may not be contradicted by evidence of (and
supersede) any prior or contemporaneous agreement (including without limitation
the Prior Agreement and any term sheet or similar agreement entered into between
the Company and the Chairman).  The parties further intend that this Agreement
shall constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

 

9.6                               Amendments; Waivers.  This Agreement may not
be modified, amended, or terminated except by an instrument in writing, signed
by the Chairman and a duly authorized officer of Company and approved by a
majority of the Board, which expressly identifies the amended provision of this
Agreement.  By an instrument in writing similarly executed and approved by a
majority of the Board, the Chairman or a duly authorized officer of the Company
may waive compliance by the other party or parties with any provision of this
Agreement that such other party was or is obligated to comply with or perform,
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure to comply or conform. 
No failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

 

9.7                               No Inconsistent Action.  The parties hereto
shall not voluntarily undertake or fail to undertake any action or course of
action inconsistent with the provisions or essential intent of this Agreement. 
Furthermore, it is the intent of the parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.

 

9.8                               Construction.  This Agreement shall be deemed
drafted equally by both the parties. Its language shall be construed as a whole
and according to its fair meaning.  Any presumption or principle that the
language is to be construed against any party shall not apply.  The headings in
this Agreement are only for convenience and are not intended to affect
construction or interpretation.  Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary.  Also, unless the context clearly indicates
to the contrary: (a) the plural includes the singular and the singular includes
the plural; (b) “and” and “or” are each used both conjunctively and
disjunctively; (c) “any,” “all,” “each,” or “every” means “any and all,” and
“each and every”; (d) “includes” and “including” are each “without limitation”;
(e) “herein,” “hereof,” “hereunder” and other similar compounds of the word
“here” refer to the entire Agreement and not to any particular paragraph,
subparagraph, section or subsection; and (f) all pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the entities or persons referred to may require.

 

9.9                               Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before an arbitrator in New York, New York in
accordance with the Employment Arbitration Rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitration award in
any court having jurisdiction. Notwithstanding the foregoing, (a) the Company
shall be entitled to seek a restraining order or injunction in any court of
competent jurisdiction to prevent any continuation of any violation of the
provisions of Articles VI or VII of this Agreement and the

 

14

--------------------------------------------------------------------------------


 

Chairman hereby consents that such restraining order or injunction may be
granted without requiring the Company to post a bond, and (b) the Chairman shall
be entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
Section 7.4(b) of this Agreement and the Company hereby consents that such
restraining order or injunction may be granted without requiring the Chairman to
post a bond.  Only individuals who are: (i) lawyers engaged full-time in the
practice of law and (ii) on the AAA register of arbitrators shall be selected as
an arbitrator.  Within twenty (20) days of the conclusion of the arbitration
hearing, the arbitrator shall prepare written findings of fact and conclusions
of law.  It is mutually agreed that the written decision of the arbitrator shall
be valid, binding, final and non-appealable, provided, however, that the parties
hereto agree that the arbitrator shall not be empowered to award punitive
damages against any party to such arbitration.  The arbitrator shall require the
non-prevailing party to pay the arbitrator’s full fees and expenses or, if in
the arbitrator’s opinion there is no prevailing party, the arbitrator’s fees and
expenses shall be borne equally by the parties thereto.  In the event action is
brought to enforce the provisions of this Agreement pursuant to this
Section 9.9, the non-prevailing parties shall be required to pay the reasonable
attorney’s fees and expenses of the prevailing parties, except that if in the
opinion of the court or arbitrator deciding such action there is no prevailing
party, each party shall pay its own attorney’s fees and expenses.

 

9.10                        Enforcement.  In the event any provision of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect: (a) such provision shall be fully severable; (b) this Agreement
shall be construed and enforced as if such invalid, illegal or unenforceable
provision had never comprised a portion of this Agreement; and (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by such invalid, illegal or unenforceable provision or by its
severance from this Agreement. Furthermore, in lieu of such invalid, illegal or
unenforceable provision, there shall be added automatically as part of this
Agreement a provision as similar in substance to such invalid, illegal or
unenforceable provision as may be possible and be valid, legal and enforceable.

 

9.11                        Withholding.  The Company shall be entitled to
withhold from any amounts payable under this Agreement any federal, state, local
or foreign withholding or other taxes or charges which the Company is required
to withhold. The Company shall be entitled to rely on an opinion of counsel if
any questions as to the amount or requirement of withholding shall arise.

 

9.12                        Employee Acknowledgment.  The Chairman acknowledges
that he has read and understands this Agreement, is fully aware of its legal
effect, has not acted in reliance upon any representations or promises made by
the Company other than those contained in writing herein, and has entered into
this Agreement freely based on his own judgment.

 

9.13                        Section 409A.

 

(a)                                 To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A.  Notwithstanding any
provision of this Agreement to the contrary, in the event that a majority of the
Board determines that any amounts payable pursuant to this Agreement may be
subject to Section 409A, the Company may adopt such amendments to this Agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are

 

15

--------------------------------------------------------------------------------


 

necessary or appropriate to: (i) exempt such payments from Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to
such payments or (ii) comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes under Section 409A; provided that no such
amendments, policies, procedures or actions shall reduce the economic value to
the Chairman of this Agreement from the value of this Agreement (without taking
into account the effect of Section 409A) prior to the adoption or taking of such
amendments, policies, procedures or actions.  No provision of this Agreement
shall be interpreted or construed to transfer any liability for failure to
comply with the requirements of Section 409A from the Chairman or any other
individual to the Company or any of its Affiliates, employees or agents.

 

(b)                                 To the extent that any installment payments
under this Agreement are deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, for purposes of Section 409A
(including, without limitation, for purposes of Section 1.409A-2(b)(2)(iii) of
the Department of Treasury Regulations), each such payment that the Chairman may
be eligible to receive under this Agreement shall be treated as a separate and
distinct payment.

 

(c)                                  To the extent that any reimbursements or
corresponding in-kind benefits provided to the Chairman under this Agreement
(including, without limitation, the Health Payment and the Health Gross-Up
Payment) are deemed to constitute “deferred compensation” within the meaning of
Section 409A to the Chairman, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred, and in any event in accordance with
Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations.  The
amount of any such payments or expense reimbursements in one calendar year shall
not affect the expenses or in-kind benefits eligible for payment or
reimbursement in any other calendar year, other than an arrangement providing
for the reimbursement of medical expenses referred to in Section 105(b) of the
Code, and the Chairman’s right to such payments or reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.

 

9.14                        Cooperation.  During the Term hereof and thereafter,
the Chairman shall cooperate with the Company in any disputes with third
parties, internal investigations or administrative, regulatory or judicial
proceedings as reasonably requested by the Company  and at the Company’s sole
cost and expense (including, without limitation, the Chairman being available to
the Company upon reasonable notice for interviews and factual investigations, at
times and on schedules that are reasonably consistent with the Chairman’s other
permitted activities and commitments).

 

9.15                        Indemnification.  To the maximum extent allowed
under applicable law and the Company’s By-Laws and other corporate
organizational documents, in the event that the Chairman is a party to any
threatened, pending or completed action, suit or proceeding (other than any
action, suit or proceeding arising under or related to this Agreement or any
other compensation agreement), whether civil, criminal, administrative or
investigative, by reason of the fact that he is or was a director, officer,
employee or agent of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, the Company shall
indemnify the

 

16

--------------------------------------------------------------------------------


 

Chairman and hold him harmless against all expenses (including reasonable and
documented attorneys’ fees and costs incurred by the Chairman), judgments, fines
and amounts paid in settlement (subject to the Company’s consent, with such
consent not to be unreasonably withheld) actually and reasonably incurred by
him, as and when incurred, in connection with such action, suit or proceeding;
provided that the Chairman acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
his conduct was unlawful.  The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Chairman did not
act in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Company, or that, with respect to any
criminal action or proceeding, the Chairman had reasonable cause to believe that
his conduct was unlawful.  The provisions of this Section 9.15 shall not be
deemed exclusive of any other rights of indemnification to which the Chairman
may be entitled or which may be granted to him, and it shall be in addition to
any rights of indemnification to which he may be entitled under any policy of
insurance.  These provisions shall continue in effect after Chairman has ceased
to be an officer or director of the Company.

 

9.16                        No Mitigation.  The Chairman shall have no
obligation to mitigate any payments due hereunder.

 

[Signature Pages Follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

THE CONTAINER STORE GROUP, INC.

 

 

 

 

 

By:

/s/ Melissa Reiff

 

 

Name:

Melissa Reiff

 

 

Title:

President and Chief Operating Officer

 

[TCS Third Amended and Restated Employment Agreement with Kip Tindell]

 

--------------------------------------------------------------------------------


 

 

CHAIRMAN

 

 

 

 

 

By:

/s/ William A. (“Kip”) Tindell, III

 

 

William A. (“Kip”) Tindell, III.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release Agreement

 

William A. (“Kip”) Tindell, III (the “Chairman”) agrees for the Chairman, the
Chairman’s spouse (solely in her capacity as the Chairman’s spouse) and child or
children (if any), the Chairman’s heirs, beneficiaries, devisees, executors,
administrators, attorneys, personal representatives, successors and assigns,
hereby forever to release, discharge, and covenant not to sue The Container
Store Group, Inc., a Delaware corporation (the “Company”), the Company’s past,
present, or future parent, affiliated, related, and/or subsidiary entities, and
all of their past and present directors, shareholders, officers, general or
limited partners, employees, agents, and attorneys, and agents and
representatives of such entities, and employee benefit plans in which the
Chairman is or has been a participant by virtue of his employment with the
Company, from any and all claims, debts, demands, accounts, judgments, rights,
causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected, which the Chairman has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date this release (the “Release”) is executed, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever, (a) Chairman’s employment with the Company or the termination
thereof or (b) Chairman’s status as a holder of any securities of the Company
based on any events or circumstances arising or occurring on or prior to the
date this Release is executed, and any and all claims based on, relating to, or
arising under federal, state, or local laws, including without limitation claims
of discrimination, harassment, retaliation, wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, liability in
tort, or for violation of public policy, claims of any kind that may be brought
in any court or administrative agency, any claims arising under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the Securities
Act of 1933, the Securities Exchange Act of 1934, the Texas Commission on Human
Rights Act, the Texas Anti-Retaliation Act, the Texas Labor Code, the
Sarbanes-Oxley Act, and similar state or local statutes, ordinances, and
regulations; provided, however, notwithstanding anything to the contrary set
forth herein, that this general release shall not extend to (i) benefit claims
under employee pension benefit plans in which the Chairman is a participant by
virtue of his employment with the Company or to benefit claims under employee
welfare benefit plans (e.g., claims for medical care, death, or onset of
disability), (ii) accrued and vested benefits under applicable employee benefit
plans, or the Chairman’s right to continue or convert coverage under certain
employee benefit plans, in accordance with the terms of those plans and
applicable law; and (iii) any obligation under this Release, or under that
certain Third Amended and Restated Employment Agreement entered into on May 6,
2016 by and between the Company and the Chairman, assumed by any party thereto.

 

The Chairman understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA).  The Chairman understands
and warrants that he has been given a period of twenty-one (21) days to review
and consider this

 

--------------------------------------------------------------------------------


 

Release and such period shall not be affected or extended by any changes,
whether material or immaterial, that might be made to this Release.  The
Chairman is hereby advised to consult with an attorney prior to executing the
Release.  By his signature below, the Chairman warrants that he has had the
opportunity to do so and to be fully and fairly advised by that legal counsel as
to the terms of this Release.  The Chairman further warrants that he understands
that he may use as much or all of his twenty-one (21)-day period as he wishes
before signing, and warrants that he has done so.

 

The Chairman further warrants that he understands that he has seven (7) days
after signing this Release to revoke the Release by notice in writing to
                                                                             . 
This Release shall be binding, effective, and enforceable upon both parties upon
the expiration of this seven (7)-day revocation period without              
having received such revocation, but not before such time.

 

*  *  *  *  *

 

The Chairman acknowledges and agrees that this Release is a legally binding
document and the Chairman’s signature will commit the Chairman to its terms. 
Chairman acknowledges and agrees that the Chairman has carefully read and fully
understands all of the provisions of this Release and that voluntarily enters
into this Release by signing below.  Upon execution, the Chairman agrees to
deliver a signed copy of this Release to                   .

 

 

 

 

William A. (“Kip”) Tindell, III.

 

 

 

Date:

 

 

--------------------------------------------------------------------------------